DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
Present application 17/492,577 filed 10/02/2021 is a continuation in part of 17/313,986 filed 05/06/2021, now U.S. Patent 11,164,811. 
17/313,986 is a continuation in part of 16/852,606 filed 04/19/2020 now U.S. Patent 11,088,050.  
16/852,506 is a continuation in part of 16/536,606 filed 08/09/2019 now U.S. Patent 10,665,695. 
16/536,606 is a continuation in part of 16/004,404 filed 06/10/2018 now U.S. Patent 10,600,888. 
16/004,404 is a continuation in part of 15/917,629 filed 03/10/2018 now U.S. Patent 10,038,073. 
15/917,629 is a continuation in part of 15/622,124 filed 06/14/2017 now U.S. Patent 9,954,080. 
15/622,124 is a continuation in part of 14/880,276, filed 10/11/2015 now U.S. Patent 9,691,869. 
14/880,276 is a continuation in part of 14/472,108 filed 08/28/2014 now U.S. Patent 9,305,867. 
14/472,108 is a continuation of 13/959,994 filed 08/06/2013 now U.S. Patent 8,836,073. 
13/959,994 is a continuation of 13/441,923 filed 04/09/2012 now U.S. Patent 8,557,632.
Foreign Priority
	No claim to an application for foreign priority. 
Information Disclosure Statement
No current information disclosure statement is filed. Office notes that all previously cited references from the parent cases as listed in the Domestic
Benefit section supra, have been considered, however an information disclosure statement in present application should be filed if Applicant wishes to have previously disclosed references print on face of issued patent if application proceeds to allowance.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- 3D SEMICONDUCTOR DEVICE WITH VIAS AND 

Please place US Patent number 11,164,811 into paragraph 0001. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0013013 A1 to Sadaka et al. (“Sadaka”).
	Regarding independent claim 8, Sadaka in Figure 6 teaches a 3D semiconductor device (see paragraph 0002 and paragraph 0062), the device comprising:
a first level comprising a plurality of first metal layers (as stated in paragraph 0034 there are metal interconnects. These are the same material for 400, as per paragraph 0049. Therefore, the first level with first metal layers as claimed is inside 402);
a second level (i.e., as define infra),
wherein said second level (i.e., parts of 100) is overlaying said first level (i.e., metal layers in 414),
wherein said second level (i.e., parts of 100) comprises at least one single crystal silicon layer 106 (this would be the section of 100. Single crystal as per paragraph 0031),
wherein said second level (i.e., parts of 100) comprises a plurality of transistors 106 (this would be the section of 100. Single crystal as per paragraph 0031),
wherein each of said plurality of transistors comprises a single crystal channel (see paragraph 0031 – single crystal semiconductor crystal for 106. Further, paragraph 0034 states that there are transistors in substrate. As per paragraph 0049 the substrate and devices of 406 are made of same material as that of 106),
wherein said second level (i.e., parts of 100) comprises a plurality of second metal layers (i.e., metal layers inside 114),
wherein said plurality of second metal layers (i.e., metal layers inside 114) comprise interconnections 116 (i.e., as per Figure there are literally interconnects 116 between different transistors) between said plurality of transistors 106,
wherein said second level (i.e., parts of 100)  is overlaid by a first isolation layer 414 (this is oxide as per paragraph 0054 and paragraph 0050); and
a connective path 116 between said plurality of transistors 106 and said plurality of first metal layers (i.e., metal layers inside 414),
wherein said connective path 116 comprises a via 116 disposed through (i.e., see Figure 6: 116 goes through 106) at least said single crystal silicon layer 106, and
a third level comprising single crystal second transistors (as per paragraphs 0057-0058 and 0062 the stack as illustrated in Figures 5-6 may be repeated and built-up using the same material of 100 and 400. As such, the following limitation are taught by Sadaka because of repetition),
wherein said first isolation layer is overlaid by said third level (i.e., taught by Sadaka because of repetition),
wherein said third level is overlaid by a second isolation layer (i.e., taught by Sadaka because of repetition),
wherein said third level is bonded to said second isolation layer (i.e., taught by Sadaka because of repetition), and
wherein said bonded comprises at least one oxide to oxide bond (i.e., taught by Sadaka because of repetition. As best explained in Figure 6 paragraph 0054 there is oxide-to-oxide bonding).
Double Patenting Consideration
US Patents 11,164,811; 11088050; 10,665,695; 10,600,888; 10,038,073; 9,954,080; 9,691,869; 9,305,867; 8,836,073 and 8,557,632 were considered. The closest US Patent to present application is 11,164,811, however present application contains a single crystal channel that the Patent does not claim. This aforementioned limitation is considered important, substantive and non-trivial and therefore nonstatutory obvious type double patenting with a secondary reference (i.e., prior-art Sadaka, supra) is considered impermissible hindsight.
Allowable Subject Matter
Independent claim 1 is contain allowable subject matter (bolded for emphasis) for the following reason, supra: 
Regarding independent claim 1, Sadaka in Figure 6 teaches a 3D semiconductor device (see paragraph 0002 and paragraph 0062), the device comprising:
a first level comprising a plurality of first metal layers (as stated in paragraph 0034 there are metal interconnects. These are the same material for 400, as per paragraph 0049. Therefore, the first level with first metal layers as claimed is inside 402);
a second level (i.e., as define infra),
wherein said second level (i.e., parts of 100) is overlaying said first level (i.e., metal layers in 414),
wherein said second level (i.e., parts of 100) comprises at least one single crystal silicon layer 106 (this would be the section of 100. Single crystal as per paragraph 0031),
wherein said second level (i.e., parts of 100) comprises a plurality of transistors 106 (this would be the section of 100. Single crystal as per paragraph 0031),
wherein each of said plurality of transistors comprises a single crystal channel (see paragraph 0031 – single crystal semiconductor crystal for 106. Further, paragraph 0034 states that there are transistors in substrate. As per paragraph 0049 the substrate and devices of 406 are made of same material as that of 106),
wherein said second level (i.e., parts of 100) comprises a plurality of second metal layers (i.e., metal layers inside 114),
wherein said plurality of second metal layers (i.e., metal layers inside 114) comprise interconnections 116 (i.e., as per Figure there are literally interconnects 116 between different transistors) between said plurality of transistors 106,
wherein said second level (i.e., parts of 100)  is overlaid by a first isolation layer 414 (this is oxide as per paragraph 0054 and paragraph 0050); and
a connective path 116 between said plurality of transistors 106 and said plurality of first metal layers (i.e., metal layers inside 414),
wherein said connective path 116 comprises a via 116 disposed through (i.e., see Figure 6: 116 goes through 106) at least said single crystal silicon layer 106, and
wherein said via has a diameter1 of less than 400nm and greater than 5nm (i.e., as per paragraph 0047 and Figure 4 it appears that the thickness of the remaining portion of substrate 106 is 5000nm  to 100000nm. Given in re Mraz, it appears that the vias in Figure 4 are extremely large diameter and not built to be as small as claimed. In other words, the vias of Sadaka completely blow through the substrate 106. Reference B of the current Notices of References Cited-892 form illustrate TSVs that are within the required claimed range but would be impermissible hindsight to combine with Sadaka).
Dependent claims 2-7 contain allowable subject matter, because they depend on the allowable subject matter of claim 1. 

Independent claim 8 is contains allowable subject matter (bolded for emphasis) for the following reason, supra: 
Regarding independent claim 8, Sadaka in Figure 6 teaches a 3D semiconductor device (see paragraph 0002 and paragraph 0062), the device comprising:
a first level comprising a plurality of first metal layers (as stated in paragraph 0034 there are metal interconnects. These are the same material for 400, as per paragraph 0049. Therefore, the first level with first metal layers as claimed is inside 402);
a second level (i.e., as define infra),
wherein said second level (i.e., parts of 100) is overlaying said first level (i.e., metal layers in 414),
wherein said second level (i.e., parts of 100) comprises at least one single crystal silicon layer 106 (this would be the section of 100. Single crystal as per paragraph 0031),
wherein said second level (i.e., parts of 100) comprises a plurality of transistors 106 (this would be the section of 100. Single crystal as per paragraph 0031),
wherein each of said plurality of transistors comprises a single crystal channel (see paragraph 0031 – single crystal semiconductor crystal for 106. Further, paragraph 0034 states that there are transistors in substrate. As per paragraph 0049 the substrate and devices of 406 are made of same material as that of 106),
wherein said second level (i.e., parts of 100) comprises a plurality of second metal layers (i.e., metal layers inside 114),
wherein said plurality of second metal layers (i.e., metal layers inside 114) comprise interconnections 116 (i.e., as per Figure there are literally interconnects 116 between different transistors) between said plurality of transistors 106,
wherein said second level (i.e., parts of 100)  is overlaid by a first isolation layer 414 (this is oxide as per paragraph 0054 and paragraph 0050); and
a connective path 116 between said plurality of transistors 106 and said plurality of first metal layers (i.e., metal layers inside 414),
wherein said connective path 116 comprises a via 116 disposed through (i.e., see Figure 6: 116 goes through 106) at least said single crystal silicon layer 106, and
wherein said single crystal silicon layer 106 has a thickness of less than 2,000 nm and greater than 5 nm (i.e., as per paragraph 0047 and Figure 4 it appears that the thickness of the remaining portion of substrate 106 is 5000nm  to 100000nm. This scale is much larger than claimed and therefore claim 8 is indicated as allowable).
Dependent claims 9-14 contain allowable subject matter, because they depend on the allowable subject matter of claim 8. 

Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 contains allowable subject matter, for the same reason claim 8 contains allowable subject matter. 
Claim 17 contains allowable subject matter, for the same reason claim 1 contains allowable subject matter. 
Claims 18-20 contain allowable subject matter, because adding in a surrounding transistor gate to Sadaka does not appear possible given the method of forming and it does not appear that the first metal layer is a Vdd supply line. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed). See MPEP 2125.